         Case 1:20-cv-03454-PAE Document 127 Filed 03/08/21 Page 1 of 18




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK



 HARVEY J. KESNER,                                   No. 20-cv-03454 (PAE)

                       Plaintiff,

                vs.

 DOW JONES & COMPANY, INC. d/b/a
 BARRON’S; WILLIAM “BILL” ALPERT; and
 TERI BUHL,
                 Defendants.



    TERI BUHL’S ANSWER, AFFIRMATIVE DEFENSES, AND COUNTERCLAIM
                          AGAINST PLAINTIFF
        Defendant Teri Buhl (“Defendant”), by and through her undersigned counsel, hereby

Answers and provides Affirmative Defenses to the Amended Complaint of Plaintiff Harvey J.

Kesner (“Plaintiff”) as follows, in accordance with the headings and numbering of paragraphs

utilized by Plaintiff in the Amended Complaint, and assert the following Counterclaim against

Plaintiff.

                                           ANSWER

        Defendant denies each and every allegation, and each and every characterization,

contained in the Amended Complaint, except as specifically admitted or explained herein.

Defendant further denies each and every conclusion of law asserted by Plaintiff in the Amended

Complaint. To the extent that headings or any other non-numbered statements in the Amended

Complaint contain any identifiable factual allegations, Defendant denies each and every such

allegation. To the extent that any pleading in the Amended Complaint is not responded to




                                               1
        Case 1:20-cv-03454-PAE Document 127 Filed 03/08/21 Page 2 of 18




herein, such pleading is mooted by Court order and/or so vague or ambiguous that Defendant

cannot reasonably prepare a response.

                                        I. INTRODUCTION

1. Denied. Furthermore, no answer required as to conclusions of law (As used herein, the

   phrase “no answer required” shall mean that the allegation or paragraph contains conclusions

   of law and/or prayers for relief and not averments of fact as to which an admission or denial

   is required. To the extent that such allegation or paragraph shall be deemed to allege

   actionable behavior or wrongdoing by or against Defendant, it is denied.)

2. Denied.

3. Denied.

4. Denied. Without knowledge as to the first sentence. (As used herein, the phrase “without

   knowledge” shall mean that Defendant is without sufficient knowledge or information

   necessary to form a belief as to the truth of the allegation, and Defendant therefore denies

   same.)

5. Denied. Without knowledge as to Philip Frost.

6. Denied.

7. Denied. Without knowledge as to Plaintiff’s characterization of his alleged relationships.


                  II. THE BARRON’S ARTICLE AND THE BUHL BLOGS

8. Denied as to Plaintiff’s characterization of Barron’s October 4, 2018 article and headline.

   Furthermore, no answer required as to conclusions of law.

9. Denied. Defendant specifically admits to publishing the two articles cited in Paragraph 9, the

   August 2019 Article, available at https://www.teribuhl.com/2018/08/29/kesners-out-why-is-




                                                2
        Case 1:20-cv-03454-PAE Document 127 Filed 03/08/21 Page 3 of 18




   barry-honigs-securities-lawyer-retiring, and the May 2019 Article, available at

   https://www.teribuhl.com/2019/05/14/judge-says-honigs-attorney-harvey-kesner-can-be-

   sued-for-fraud-and-malpractice-mbv. Furthermore, both these articles were determined to

   not be defamatory as a matter of law pursuant to the Court’s Opinion and Order, Dkt. 114,

   and so no answer is required.

10. Denied. Furthermore, the August 2018 Article cited in Paragraph 10 was determined to not

   be defamatory as a matter of law pursuant to the Court’s Opinion and Order, Dkt. 114, and so

   no answer is required.

11. Denied, except that Defendant specifically admits to publishing the May 2019 Article,

   available at https://www.teribuhl.com/2019/05/14/judge-says-honigs-attorney-harvey-

   kesner-can-be-sued-for-fraud-and-malpractice-mbvx/. Furthermore, the May 2019 Article

   cited in Paragraph 11 was determined to not be defamatory as a matter of law pursuant to the

   Court’s Opinion and Order, Dkt. 114, and so no answer is required.

12. Denied, except Defendant specifically admits that she wrote the quotation in the last

   sentence. Such statement was determined to not be defamatory as a matter of law pursuant to

   the Court’s Opinion and Order, Dkt. 114, and so no answer is required.

13. Denied. Furthermore, Plaintiff’s allegations in Paragraph 13 were determined to not be

   defamatory as a matter of law pursuant to the Court’s Opinion and Order, Dkt. 114, and so no

   answer is required.

14. Denied, except that Defendant specifically admits to publishing the August 2019 Article,

   available at https://www.teribuhl.com/2019/08/20/sec-looking-at-new-names-in-barry-honig-

   pump-and-dump-scheme-mgt-mbvx. Furthermore, the August 2019 Article cited in




                                                3
        Case 1:20-cv-03454-PAE Document 127 Filed 03/08/21 Page 4 of 18




   Paragraph 14 was determined to not be defamatory as a matter of law pursuant to the Court’s

   Opinion and Order, Dkt. 114, and so no answer is required.

15. Denied.

16. Denied.

17. Denied.

18. Defendant specifically admits that she was named “25 Most Dangerous People in Financial

   Media” but denies Plaintiff’s implication that the word “Dangerous” in the headline of the

   article presents Defendant in a negative light. Without knowledge as to Bill Alpert.

19. Denied. Furthermore, no answer required as to conclusions of law.


                                     III. THE DEFAMATORY GIST

20. Denied.

21. Denied. Furthermore, no answer required as to conclusions of law.

22. Denied.

23. Without knowledge.

24. Denied. Many of Plaintiff’s allegations in Paragraph 24 were determined to not be

   defamatory as a matter of law pursuant to the Court’s Opinion and Order, Dkt. 114, and so no

   response is required. Of those allegations that remain, specifically in regard to the October

   31, 2018 Article and the March 27, 2019 Tweet, Defendant denies each and every factual

   allegation in relation thereto.

25. Denied. Defendant specifically admits she published an article on June 7, 2019, titled “New

   Emails show attorney Harvey Kesner aided Defrancesco in Questionable Cannabis stock

   Deal.” Furthermore, many of Plaintiff’s allegations in Paragraph 25 were determined to not




                                                4
        Case 1:20-cv-03454-PAE Document 127 Filed 03/08/21 Page 5 of 18




   be defamatory as a matter of law pursuant to the Court’s Opinion and Order, Dkt. 114, and so

   no answer is required.

26. Denied.

27. Denied.

28. Denied, except that Defendant specifically admits that she solicits donations on her website,

   teribuhl.com.

29. Denied.

30. Denied, except that Defendant specifically admits that she solicits “tips” on her website,

   teribuhl.com.

31. Denied.

32. Denied.

33. Denied, except that Buhl specifically admits she filed a sworn statement on August 24, 2019

   but denies each and every allegation set forth in Paragraph 33 that alleges these sworn

   statements are false.

34. Denied.

35. Denied.

36. Denied. Furthermore, no answer required as to conclusions of law.


                                            IV. PARTIES
37. Without knowledge.

38. Without knowledge as to first sentence of Paragraph 38. Denied as to the remaining

   allegations.

39. Without knowledge.

40. Without knowledge.




                                                 5
         Case 1:20-cv-03454-PAE Document 127 Filed 03/08/21 Page 6 of 18




41. Without knowledge.

42. Denied. Defendant specifically admits she is a citizen of New York.


                                V. JURISDICTION AND VENUE

43. Denied to the extent that the United States District Court for the Southern District of Florida

   has subject matter jurisdiction. Pursuant to court order, this action was transferred from the

   Southern District of Florida to the Southern District of New York, Dkt. 76.

44. Denied to the extent that Defendant is subject to personal jurisdiction in Florida and aver that

   no answer required as to conclusions of law. Pursuant to court order, this action was

   transferred from the Southern District of Florida to the Southern District of New York, Dkt.

   76.

45. Denied to the extent that venue is proper in the Southern District of Florida and aver that no

   answer required as to conclusions of law. Pursuant to court order, this action was transferred

   from the Southern District of Florida to the Southern District of New York, Dkt. 76.


                   VI. STATEMENT OF ADDITIONAL MATERIAL FACTS

46. Admitted but without knowledge as to where the defendants in the SEC Action reside.

47. Admitted but without knowledge as to the specific number of records reviewed.

48. Without knowledge.

49. Without knowledge.

50. Without knowledge.

51. Denied.

52. Denied, except Defendant specifically admits to reviewing the SEC complaint.

53. No answer required.



                                                 6
        Case 1:20-cv-03454-PAE Document 127 Filed 03/08/21 Page 7 of 18




54. No answer required.

55. Denied, except Defendant specifically admits to receiving a notice from Plaintiff’s counsel

   on May 13, 2019.

56. Denied, except Defendant specifically admits that she refused Plaintiff’s demands to make or

   issue any kind of correction or retraction.


                                  COUNT I - DEFAMATION

57. Defendant incorporates its responses to Paragraphs 1 through 56 as if fully set forth herein.

58. Denied. Furthermore, no answer required as to conclusions of law.

59. Denied. Furthermore, no answer required as to conclusions of law.

60. Denied. Furthermore, no answer required as to conclusions of law.

61. Denied. Furthermore, no answer required as to conclusions of law.

62. Denied. Furthermore, no answer required as to conclusions of law.

           a. Denied.

           b. Denied.

           c. Denied.

           d. Denied.

           e. Denied.

           f. Denied.

           g. Denied.

           h. Denied.

           i. Denied.

63. Denied.

64. Denied. Furthermore, no answer required as to conclusions of law.


                                                 7
        Case 1:20-cv-03454-PAE Document 127 Filed 03/08/21 Page 8 of 18




                     COUNT II – COMMERCIAL DISPARAGEMENT

65. Plaintiff’s second cause of action has been dismissed pursuant to Opinion and Order, Dkt.

   114, and so no answer is required to Paragraphs 65-70.


             COUNT III – DECEPTIVE AND UNFAIR TRADE PRACTICES

66. Plaintiff’s third cause of action has been dismissed pursuant to Opinion and Order, Dkt. 114,

   and so no answer is required to Paragraphs 71-75.


                         COUNT IV– TORTIOUS INTERFERENCE

67. Plaintiff’s fourth cause of action has been dismissed pursuant to Opinion and Order, Dkt.

   114, and so no answer is required to Paragraphs 76-80.


                        COUNT V – COMMON LAW CONSPIRACY

68. Plaintiff’s fifth cause of action has been dismissed pursuant to Opinion and Order, Dkt. 114,

   and so no answer is required to Paragraphs 81-85.


                                 AFFIRMATIVE DEFENSES

                                   First Affirmative Defense
                                    (Failure to State a Claim)

1. Plaintiff has failed to state a claim upon which relief may be granted.

                                  Second Affirmative Defense
                                           (Truth)

2. Defendant affirmatively asserts that all statements and comments by Defendant were true and

   thus cannot be the basis for a defamation action.




                                                8
        Case 1:20-cv-03454-PAE Document 127 Filed 03/08/21 Page 9 of 18




                                  Third Affirmative Defense
                              (Lack of Injury Caused by Defendant)

3. No act or omission on part of Defendant either caused or contributed to whatever injury (if

   any) Plaintiff may have suffered.

                                   Fourth Affirmative Defense
                                       (Substantial Truth)

4. Plaintiff’s claims are barred under the substantial truth doctrine.

                                   Fifth Affirmative Defense
                              (No Provable False Assertions of Fact)

5. The Defendant’s statements are not properly subject to a defamation suit because they

   contained no provably false assertions of fact.

                                  Sixth Affirmative Defense
                             (Defendant’s Good Faith and Due Care)

6. Defendant acted at all relevant times in good faith, with due care, and without negligence

   towards Plaintiff.

                                  Seventh Affirmative Defense
                                       (Without Malice)

7. Defendant acted at all relevant times without actual malice towards Plaintiff.

                                   Eighth Affirmative Defense
                                      (Fair Report Privilege)

8. Defendant’s statements are absolutely privileged under the fair report privilege pursuant to

   NY Civil Rights Law § 74.

                                   Ninth Affirmative Defense
                                      (Fair Index Doctrine)

9. Defendant’s statements are protected by the fair index doctrine.




                                                 9
       Case 1:20-cv-03454-PAE Document 127 Filed 03/08/21 Page 10 of 18




                                   Tenth Affirmative Defense
                                   (Common Interest Privilege)

10. Defendant’s statements discussed a matter of public concern, and therefore are protected by

   the common interest privilege. Plaintiff cannot recover for defamation without proving

   actual malice.

                                  Eleventh Affirmative Defense
                                     (SLAPP Suit Violation)

11. The action brought by Plaintiff is a SLAPP suit prohibited by New York law. Plaintiff

   cannot recover for defamation without proving actual malice.


                                   Twelfth Affirmative Defense
                                      (Equitable Defenses)

12. Plaintiff’s claims are barred, in whole or in part, by the doctrines of laches, estoppel, unclean

   hands, and/or other equitable defenses.


                                 Thirteenth Affirmative Defense
                                  (Failure to Mitigate Damages)

13. Plaintiff has failed to properly mitigate his damages.



       WHEREFORE, Teri Buhl requests that Count I of the Amended Complaint be

dismissed and that judgment be entered in her favor, including an award of her costs, attorneys’

fees and expenses of this action and such other relief as this Court may deem just and proper.




                                                 10
       Case 1:20-cv-03454-PAE Document 127 Filed 03/08/21 Page 11 of 18




                                      COUNTERCLAIM


       Teri Buhl (“Defendant,” or “Counterclaimant”), by and through her undersigned attorney,

hereby asserts this Counterclaim, pursuant to Federal Rules of Civil Procedure 13, against Harvey

Kesner (“Plaintiff” or “Counterdefendant”), and alleges as follows:


                                          PARTIES

1. Teri Buhl is an investigative journalist, a longstanding member of the Society of

   Professional Journalists, and a resident of the State of New York.

2. Harvey Kesner is an attorney listed as having a license to practice law in the State of New

   York and is a resident of the State of Florida.

                                JURISDICTION AND VENUE

3. This Court has subject matter jurisdiction over this counterclaim pursuant to 28 U.S.C. § 1332

   because there is diversity of citizenship between Harvey Kesner and Teri Buhl and the amount

   in controversy is greater than $75,000.

4. The Court has personal jurisdiction over the Plaintiff because Plaintiff has already submitted

   to jurisdiction by initiating and continuing this action in New York.

5. Venue is proper in the United States District Court for the Southern District of New York

   pursuant to 28 U.S.C. § 1391(b) because a substantial part of the events giving rise to the claim

   occurred in New York City.

                         CERTAIN FACTUAL BACKGROUND

6. The Plaintiff brought his lawsuit in a calculated, brazen, and unlawful attempt to chill Ms.

   Buhl’s reporting. The facts relating to this Counterclaim all point to one conclusion: Ms.




                                                11
        Case 1:20-cv-03454-PAE Document 127 Filed 03/08/21 Page 12 of 18




    Buhl’s reporting was starting to reveal Plaintiff’s involvements in several questionable

    transactions, and the Plaintiff did not want Ms. Buhl to continue with her reporting.

    Plaintiff’s initiation, and continuation of this action, infringes upon Ms. Buhl’s First

    Amendment rights, and, more importantly for purposes of this Counterclaim, violate New

    York law which prohibits this kind of retaliatory behavior.

7. Despite Plaintiff’s baseless accusations that Ms. Buhl is not a journalist, Ms. Buhl is in fact

    a longtime investigative journalist reporting primarily on the financial industry.1

8. Ms. Buhl’s work has been published in numerous publications, including the New York Post,

    New York Magazine, Forbes Magazine, The Atlantic, Fortune, New York Observer,

    Business Insider, Hearst Newspapers, and Growth Capitalist. On the basis of her reporting

    for The Atlantic on Bear Sterns’ role in the subprime mortgage crisis, Ms. Buhl was featured

    in the Frontline documentary film The Untouchables.

9. As is common practice among journalists, Ms. Buhl currently works as a freelance reporter

    for Cannabis Law Report, but also, some of Ms. Buhl’s reporting is published on her online

    news publication, www.teribuhl.com (the “Website”).

10. Ms. Buhl is dedicated to exposing wrongdoing in the financial industry and she has reported

    on misconduct that has led to over half a dozen criminal charges or SEC/FINRA

    enforcement actions.

11. Her uncovering of misdeeds by some of the titans of Wall Street led Huffington Post to

    name her as one of the “25 Most Dangerous People in Financial Media (Dangerous in a



1
  New York Supreme Court Judge W. Franc Perry ruled the reporting by Ms. Buhl on teribuhl.com was
that of a professional journalist. Anonymous v. Anonymous, No. 655887/2018, p. 2 (N.Y. Sup. Ct.
03/06/2019).


                                                 12
        Case 1:20-cv-03454-PAE Document 127 Filed 03/08/21 Page 13 of 18




   good way …).” These 25 people were journalists who were not afraid to hold accountable

   bad actors in the finance industry.

12. Plaintiff, in an ironic misuse of this Huffington Post article, purposely misstates this article

   in his Amended Complaint by construing the word “Dangerous” in a derogatory manner,

   when, in fact, this article was complimentary of Ms. Buhl’s efforts in trying to root out

   financial and/or securities-related wrongdoing.

13. Further, the Amended Complaint contains derogatory, false, and completely unfounded and

   fabricated allegations against Ms. Buhl. The Amended Complaint, among other things, falsely

   states that Ms. Buhl:

       a. is a “paid stock promoter.” ¶ 16.

       b. has “turned Barron’s . . . into a tool for illegal short selling. Buhl and Alpert masquerade

           as reporters, while working on behalf of short sellers in the dark underbelly of finance.”

           ¶ 16.

       c. “profit[s] by selling stock “short” or at deep discount following a rapid ‘stock drop’ - a

           drop in prices created by their disinformation campaign.” ¶ 16.

       d. commits “illegal ‘short and distort’ attack[s].” ¶ 16.

       e. “fall[ing] in league with class action plaintiffs who bring ‘stock-drop’ suits that further

           depress stock prices.” ¶ 17.

       f. has committed securities fraud, and other crimes, by “publishing false and misleading

           information in order to profit from the sale of securities.” ¶ 19

14. The Amended Complaint is defamatory against Ms. Buhl but for any possible judicial or

   litigation privilege.




                                                  13
        Case 1:20-cv-03454-PAE Document 127 Filed 03/08/21 Page 14 of 18




15. The Plaintiff’s only intention for bringing this case is to bully, harass, and ultimately censor

    Ms. Buhl by burdening her with the cost of legal defense until she abandons her effective

    reporting of Mr. Kesner.

16. Such lawsuits are colloquially called SLAPP suits or a strategic lawsuit against public

    participation.   As of November 10, 2020, New York now has significant anti-SLAPP

    remedies,2 including the right to maintain counterclaims in suits like this one brought and

    continued by the Plaintiff, namely, as an intimidation tactic to chill Ms. Buhl’s freedom of

    speech.

17. Plaintiff’s effort to silence Ms. Buhl and chill her First Amendment rights through this lawsuit

    is exactly the type of conduct that “anti-SLAPP” statutes are designed to address. New York

    enacted modifications to its anti-SLAPP law to provide the utmost protection for the free

    exercise of speech and the kind of reporting and publications at issue here: “communications

    in a . . . public forum in connection with an issue of public interest.” “Public interest” is

    “broadly construed” and includes “any subject other than a purely private matter.”

18. At least one court in the Southern District of New York has ruled that New York’s new anti-

    SLAPP statute has retroactive application to cases already pending when the legislation was

    adopted, such as the case here. Palin v. N.Y. Times Co., No. 17-CV-4853 (JSR), 2020 WL

    7711593, at *3 (S.D.N.Y. Dec. 29, 2020).

19. This Court has already dismissed a majority of Plaintiff’s claims against Ms. Buhl pursuant to

    Rule 12(b)(6) by finding those claims failed to state a plausible claim for which relief can be

    granted. The remaining publications currently at issue in this case relating to Ms. Buhl,



2
 The New York State legislature passed Assembly Bill A5991A which was signed into law on November
10, 2021. See https://www.nysenate.gov/legislation/bills/2019/a5991. The new law amended portions of
N.Y. Civ. Rights Law 70-a & 76-a and NY Civil Practice Law and Rules 3211(g) and 3212(h).


                                                14
       Case 1:20-cv-03454-PAE Document 127 Filed 03/08/21 Page 15 of 18




   following the Court’s Opinion and Order dated January 26, 2021, are the following

   (collectively, the “Buhl Materials”):

       a. A October 31, 2018 article published on teribuhl.com, titled “Honig Deals lead to

           FINRA Investigation of Laidlaw & Co.”

       b. A June 07, 2019 article published on teribuhl.com, titled “New Emails show attorney

           Harvey Kesner aided Defrancesco in Questionable Cannabis Stock Deal: $APHA

           $SOLCF.”

       c. A March 27, 2019 statement published under the Twitter handle “@buhlreports” on

           twitter.com.

                                  FIRST COUNTERCLAIM
                          Violation of New York’s anti-SLAPP law
                 (asserting rights pursuant to N.Y. Civ. Rights § 70-A, et. al)


20. Ms. Buhl repeats and re-alleges each and every allegation in Paragraphs 1-19 of the

   Counterclaim as if fully set forth herein.

21. The recently updated NY anti-SLAPP law allows a defendant to an action involving public

   petition and participation, such as Teri Buhl, to maintain a counterclaim to recover damages,

   including costs and attorney fees, against the Plaintiff, who has commenced and continued the

   action. N.Y. Civ. Rights Law § 70-A.

22. An action involves public petition and participation when the plaintiff’s claim is based on: “(1)

   any communication in a place open to the public or a public forum in connection with an issue

   of public interest; or (2) any other lawful conduct in furtherance of the exercise of the

   constitutional right of free speech in connection with an issue of public interest . . ..” N.Y. Civ.

   Rights Law § 76-A (a)(1)-(2).




                                                 15
       Case 1:20-cv-03454-PAE Document 127 Filed 03/08/21 Page 16 of 18




23. Ms. Buhl’s reporting primarily focuses on legal proceedings, facts, and circumstances related

   to publicly traded companies. Such reporting, as contained in the Buhl Materials, is important

   and vitally necessary to shareholders, and the investing public as a whole, to ensure

   transparency in the securities industry.

24. Ms. Buhl has engaged in reporting of Mr. Kesner and his potential role in a number of

   questionable securities and/or financial transactions starting around May 2016 and continuing

   to this day.

25. Ms. Buhl’s investigative reporting in the Buhl Materials is part of a “communication in a place

   open to the public or a public forum” and the Buhl Materials concern issues of “public interest.”

26. The Plaintiff’s action against Ms. Buhl constitutes an action involving “public petition and

   participation,” thus entitling Ms. Buhl to relief afforded by law. N.Y. Civ. Rights Law § 70-A.

27. Plaintiff has commenced and continued this action without a substantial basis in fact and law

   and it is not supported by a substantial argument for the extension, modification or reversal of

   existing law, under § 70-A (a).

28. Ms. Buhl is entitled to attorneys’ fees and costs.

29. Plaintiff has commenced and continued this action for the purpose of harassing, intimidating,

   punishing and otherwise maliciously inhibiting Ms. Buhl’s free exercise of speech, petition or

   association rights under § 70-A (b).

30. Plaintiff is liable to Ms. Buhl for damages.

31. Plaintiff has commenced and continued this action for the sole purpose of harassing,

   intimidating, punishing and otherwise maliciously inhibiting Ms. Buhl’s free exercise of

   speech, petition or association rights, making punitive damages appropriate under § 70-A (c).




                                                   16
        Case 1:20-cv-03454-PAE Document 127 Filed 03/08/21 Page 17 of 18




                                       DEMAND FOR RELIEF
        WHEREFORE, Counterclaimant respectfully demands judgment that:
    A. Counterclaimant is entitled to attorneys’ fees and costs pursuant to N.Y. Civ. Rights Law

        § 70-A (a);

    B. Counterclaimant is entitled to “other compensatory damages” in an amount of not less than

        $500,000 (or an amount to be determined at trial) as a result of Counterdefendant bringing

        his case for the purpose of harassment, intimidation, punishment, or to maliciously inhibit

        free speech, petition, or association rights, as set forth in N.Y. Civ. Rights Law § 70-A (b);

    C. Counterclaimant is entitled to punitive damages because the Counterdefendant brought his

        case “for the sole purpose” of harassing, intimidating, punishing or maliciously inhibiting

        free speech, petition, or association rights, under § 70-A (c); and

    D. Counterclaimant is entitled to such other and further relief as may be just and proper.



                                            JURY DEMAND

        Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Teri Buhl hereby demands

trial by jury in this action of all issues so triable.



   Dated: March 08, 2021                                  Respectfully submitted,
          New York, New York


                                                          Wesley J. Paul, Esq.
                                                          Paul Law Group, LLP
                                                          902 Broadway, 6th Floor
                                                          New York, NY 10010
                                                          Tel: (646) 278-9955
                                                          Fax: (646) 514-6829
                                                          wpaul@paullawgrp.com
                                                          Attorney for Defendant Teri Buhl




                                                     17
        Case 1:20-cv-03454-PAE Document 127 Filed 03/08/21 Page 18 of 18




                                  CERTIFICATE OF SERVICE


       The undersigned hereby certifies that on March 08, 2021, he caused the foregoing

Answer, Affirmative Defenses, and Counterclaim to be filed electronically via ECF filing with

the Southern District of New York, and a copy of which is serviced via the ECF filing system to

all registered counsel of record in this action.




  Dated: March 08, 2021                            By:
         New York, New York
                                                         Wesley J. Paul
